Citation Nr: 1827422	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right hip stress reaction, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for right knee patellofemoral syndrome with shin splints, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to June 1992.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He was thereafter scheduled for a hearing at the RO in Guaynabo, Puerto Rico on November 9, 2011.  However, in a hand-written statement dated the same day as his scheduled hearing, the Veteran stated that he had cancelled his hearing, and that an informal interview with the hearing officer had taken place instead.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e).  

The Board notes that numerous private medical records that required translation have since been translated, and associated with the claims.  


FINDING OF FACT

Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran in January 2018 to the effect that he longer intended to appeal his claim for a rating in excess of 20 percent for the right hip stress reaction, and his claim for a rating in excess of 10 percent for right knee patellofemoral syndrome with shin splints


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims seeking higher ratings for right hip stress reaction and right knee patellofemoral syndrome with shin splints, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2017).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.101, 20.202 (2017). 

In the November 2008 rating decision, the RO increased the disability rating for the Veteran's right hip stress reaction to 20 percent disabling, effective from October 25, 2007, and continued the 10 percent disability rating for the Veteran's right patellofemoral syndrome with shin splints.  The Veteran submitted a notice of disagreement (NOD) with the ratings assigned for these disorders in November 2009, and he perfected a timely appeal with respect to these issues in June 2010. 

The Veteran's claim was remanded for further evidentiary development in November 2016.  After the development had been conducted and the Veteran's claims file was returned to the Board, in a January 2018 statement, the Veteran indicated that he wished to withdraw from appellate review his appeal for his claim seeking a rating in excess of 20 percent for the right hip stress reaction and his claim for a rating in excess of 10 percent for right knee patellofemoral syndrome with shin splints.  In a subsequent statement dated in February 2018, the Veteran's attorney also reiterated the Veteran's assertions and requested that the Board issue a decision dismissing these claims.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim seeking a rating in excess of 20 percent for right hip stress reaction and his claim seeking a rating in excess of 10 percent for right knee patellofemoral syndrome with shin splints, is not appropriate.  38 U.S.C. § 7105 (d) (2012); 38 C.F.R. § 20.204 (2017).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal of these claims.  See 38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


ORDER

The appeal of a claim seeking a rating in excess of 20 percent for right hip stress reaction, is dismissed.

The appeal of a claim seeking a rating in excess of 10 percent for right knee patellofemoral syndrome with shin splints, is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


